Filed 11/18/22 Shami v. Shami CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 MINA SHAMI,                                                          B319824

           Plaintiff and Appellant,                                   (Los Angeles County
                                                                      Super. Ct. No. 21GDCV00872)
           v.

 OMAR SHAMI,

           Defendant and Respondent.


     APPEAL from an interlocutory judgment of the Superior
Court of Los Angeles County, Joel L. Lofton, Judge. Affirmed.
     Law Offices of Ivey McCray and Ivey McCray for Plaintiff
and Appellant.
     Law Office of Wali Abdul Malik and Wali Abdul Malik for
Defendant and Respondent.
                 ____________________________
       In a marriage dissolution action, Omar Shami claimed a
particular house was his separate property. As evidence, he
offered a quitclaim deed signed by his wife, Mina Shami,
conveying the property to him.1 Mina disputed Omar’s claim and
contended the house was community property.
       Four years later, while the dissolution action was still
pending, Mina filed a lawsuit claiming the quitclaim deed was
forged, and seeking a 50 percent interest in the house. The trial
court sustained Omar’s demurrer on the basis that the same
issue was before the court in the dissolution action, and abated
Mina’s lawsuit pending resolution of the dissolution action. On
appeal, Mina challenges the order sustaining the demurrer.
       We affirm. The parties, issues, and evidence are identical
in the two proceedings, and both concern the same primary right,
namely Mina’s entitlement to the property under dispute. Mina
cites no authority that the court in a marriage dissolution
proceeding cannot determine the validity of a deed, and fails to
show any error on the part of the trial court.

                        BACKGROUND
      On June 23, 2017, Omar filed a petition for dissolution of
his marriage to Mina. The petition requested the family law
court confirm as his separate property certain assets listed in an
attached property declaration form. This included a house in
Duarte (the Duarte house).2


      1  Because the parties share a last name, for clarity we
refer to them by their first names. No disrespect is intended.
      2  The trial court in Mina’s action took judicial notice of
Omar’s dissolution petition, but did not expressly take judicial
notice of the property declaration form, which Omar provided to



                                    2
      Mina filed a response to the dissolution petition contending
there were no separate property assets to be confirmed by the
court. She requested that “[a]ll assets listed by Omar Shami as
community and separate [property] be declared community
property,” and “[a]ll rents collected by Omar Shami from the
home listed in the property declarations be declared community
property . . . .”
       Four years later, on June 28, 2021, while the dissolution
action remained pending, Mina filed a complaint against Omar
for quiet title and constructive trust concerning the Duarte
house. The complaint alleged the following: Mina and Omar had
purchased the Duarte house in 1998 as a married couple using
“community property funds.” In the pending dissolution action,
Omar was claiming the house was his separate property based on
a quitclaim deed purportedly signed by Mina. Mina’s signature
on the quitclaim deed, however, was a forgery, and the
handwriting “appeared near similar” to Omar’s own signature on
other documents. Mina claimed Omar had forged the quitclaim
deed in order to “depriv[e]” her “of her entitled proportion of the
community property.” Mina requested the trial court declare the
quitclaim deed void, and grant her a 50 percent ownership
interest in the Duarte house.
      Omar demurred to the complaint, contending under Code of
Civil Procedure3 section 430.10, subdivision (c) there was another

the court in a separate filing. To the extent the trial court did not
take judicial notice of the property declaration form, we do so now
as a record of the family law court. (Evid. Code, §§ 452, subd. (d),
459.)
      3Unspecified statutory citations are to the Code of Civil
Procedure.




                                     3
action pending between the same parties on the same cause of
action, namely the dissolution proceeding. Omar argued Mina’s
quiet title action sought the same relief she sought in the
dissolution proceeding, a determination by the court that the
Duarte house was community property rather than Omar’s
separate property.
       Mina opposed the demurrer, arguing the issue of the
legality of the allegedly forged deed was not before the family law
court in the dissolution proceeding.
       The trial court sustained the demurrer under section
430.10, subdivision (c). The court found that the parties and the
causes of action were the same in both the dissolution action and
the quiet title action. Although Mina framed her claims
differently in the quiet title action, the court concluded both
actions concerned the same primary right, namely Mina’s
interest in the Duarte house. “The evidence submitted in the
[quiet title] case to establish that the quitclaim is fraudulent
would likely be the same evidence as used to establish that the
subject property is community property in the [dissolution
action].”
       The trial court ordered Mina’s quiet title action “abated
pending the outcome” of the dissolution action, and set for six
months later an order to show cause regarding the status of the
dissolution action. Mina timely appealed.

                         DISCUSSION

A.    Standard of Review
      “We review an order sustaining a demurrer de novo.
[Citation.] We accept the truth of material facts properly pled in
the operative complaint, but not contentions, deductions, or




                                    4
conclusions of fact or law.” (2710 Sutter Ventures, LLC v. Millis
(2022) 82 Cal.App.5th 842, 850.)

B.    The Trial Court’s Order Is Appealable
       Under section 430.10, subdivision (c), a defendant may
demur to a complaint on the basis that “[t]here is another action
pending between the same parties on the same cause of action.”
“Where a demurrer is sustained on the ground of another action
pending, the proper order is not a dismissal, but abatement of
further proceedings pending termination of the first action.”
(Plant Insulation Co. v. Fibreboard Corp. (1990) 224 Cal.App.3d
781, 788.) Under section 597, “where . . . a demurrer based upon
subdivision (c) of Section 430.10 is sustained . . . an interlocutory
judgment shall be entered in favor of the defendant pleading the
same to the effect that no trial of other issues shall be had until
the final determination of that other action . . . .” The
interlocutory judgment is appealable “in the same manner . . .
provided by law for appeals from judgments.” (§ 597.)
       Omar argues Mina’s appeal is not proper because the trial
court never entered an interlocutory judgment, but merely an
order sustaining the demurrer. In support, Omar quotes Setliff v.
E. I. Du Pont de Nemours & Co. (1995) 32 Cal.App.4th 1525,
which states, “An order sustaining a demurrer is not appealable;
the judgment of dismissal is.” (Id. at p. 1533.)
       Here we are dealing with an abatement order, not a
dismissal, but we will assume arguendo the principle from Setliff
applies. We nonetheless conclude Mina’s appeal is proper. Even
in the absence of a formal judgment, “ ‘ “when the trial court has
sustained a demurrer [without leave to amend] to all of the
complaint’s causes of action, appellate courts may deem the order
to incorporate a judgment of dismissal, since all that is left to



                                     5
make the order appealable is the formality of the entry of a
dismissal order or judgment.” [Citation.]’ [Citation.]” (Bullock v.
City of Antioch (2022) 78 Cal.App.5th 407, 411, fn. 1.) We deem
the trial court’s order sustaining the demurrer and abating the
quiet title action to incorporate an interlocutory judgment under
section 597, and will review the order. (See Bullock, at p. 411,
fn. 1.)
        Mina argues the order is appealable because, despite the
abatement language, the order in effect dismisses her entire
action. This is incorrect. Nothing in the trial court’s order
indicates a dismissal of any causes of action. The trial court
instead put Mina’s complaint on hold pending resolution of the
dissolution action. The order is appealable not as an order of
dismissal, but as an interlocutory order of abatement under
section 597.

C.    Mina Fails To Show the Trial Court Erred By
      Sustaining the Demurrer
      The crux of Mina’s argument on appeal is that the family
law court, although having jurisdiction in the dissolution action
to determine whether property is separate or community, lacks
the power to quiet title and set aside the allegedly forged deed.
She contends she therefore was entitled to bring a parallel civil
action to obtain the relief unavailable in the dissolution
proceeding.4


      4  Mina also suggests the order sustaining the demurrer
improperly relied on claim preclusion or res judicata. We have
found no language in the trial court’s order referring expressly or
implicitly to claim preclusion or res judicata, nor does Mina
identify any such language.




                                    6
       A defendant demurring under section 430.10,
subdivision (c) “must show that the parties, cause of action, and
issues are identical, and that the same evidence would support
the judgment in each case.” (5 Witkin, Cal. Procedure (6th ed.
2021) Pleading, § 970, p. 365.) Here, the dissolution action and
Mina’s quiet title action involve the same parties and address the
same issue, namely whether Mina is entitled to 50 percent of the
Duarte house. It would appear Mina would rely on the same
evidence in both proceedings in order to prove the deed conveying
the house to Omar was forged—certainly on appeal Mina does
not identify any evidentiary differences between the two
proceedings.
       Mina argues, “The elements to prove a [quiet title] action
are not the same as proving community property interest in a
divorce.” In determining what constitutes a cause of action,
California applies “ ‘[t]he “primary rights” theory, under which
the invasion of one primary right gives rise to a single cause of
action.’ [Citations.]” (Bay Cities Paving & Grading, Inc. v.
Lawyers’ Mutual Ins. Co. (1993) 5 Cal.4th 854, 860.) Under the
primary rights theory, “ ‘the “cause of action” is based upon the
harm suffered, as opposed to the particular theory asserted by
the litigant. . . . Even where there are multiple legal theories
upon which recovery might be predicated, one injury gives rise to
only one claim for relief.’ [Citation.]” (Ibid.; see Pitts v. City of
Sacramento (2006) 138 Cal.App.4th 853, 856 [applying primary
rights analysis when reviewing demurrer under section 430.10,
subdivision (c)].)
       The trial court found, and we agree, that the primary right
at issue in Mina’s quiet title suit was identical to a primary right
at issue in the dissolution proceeding—Mina’s entitlement to the




                                     7
Duarte home. It does not matter for purposes of section 430.10,
subdivision (c) that Mina’s quiet title action asserts that right
under different theories with different elements.
       Mina’s assertion that the family law court lacks jurisdiction
to resolve the property dispute at issue is not supported by the
case law. The family law court has “jurisdiction to divide
community property in a dissolution action.” (Askew v. Askew
(1994) 22 Cal.App.4th 942, 961 (Askew).) “[T]he actual division of
community property is affected by the characterization of specific
assets [as community or separate property], so the issue of
characterization also reposes in the family law court.” (Id. at
p. 962.) Thus, the family law court, acting within its jurisdiction,
may determine if the Duarte house is separate or community
property, the question at the center of Mina’s quiet title action.
       The trial court’s sustaining Omar’s demurrer in deference
to the family law court’s jurisdiction is consistent with the case
law, which holds “when a dissolution proceeding is pending in the
family court, another department of the superior court may not
act so as to interfere with the family court’s exercise of its powers
in that proceeding.” (Dale v. Dale (1998) 66 Cal.App.4th 1172,
1183.) In Askew, for example, the Court of Appeal held that the
court in a civil action lacked jurisdiction to impose constructive
trusts on properties when the family law court in an earlier-filed
dissolution action had yet to characterize the properties as
community or separate. (Askew, supra, 22 Cal.App.4th at p. 962.)
Similarly, in the instant case the issue whether the Duarte house
is community property is before the family law court in the
dissolution proceeding, and therefore, the trial court in Mina’s
quiet title action cannot interfere with that determination.




                                     8
       Mina claims “[a]mple case law” indicates that when
dissolution actions overlap with quiet title issues, the quiet title
claims should be consolidated with the dissolution action rather
than abated. Mina’s cited case authority does not support these
propositions. Rather, as we explain below, the cited authority is
inapposite and/or supports the trial court’s ruling in the instant
case.
       In In re Marriage of McNeill (1984) 160 Cal.App.3d 548
(McNeill), disapproved on other grounds by In re Marriage of
Fabian (1986) 41 Cal.3d 440, the trial court consolidated the
wife’s dissolution action with the husband’s action seeking, inter
alia, to set aside the deed to the couple’s residence, to void an
earlier marital settlement agreement, and to obtain
compensatory and exemplary damages for the wife’s alleged
fraud. (McNeill, at p. 555.) The parties stipulated to an advisory
jury hearing “on the issue[ ] of fraud.” (Id. at pp. 555–556 & fn. 2,
italics omitted.) On appeal, the wife challenged the consolidation
order, contending the husband’s causes of action were not within
the statutory scope of a dissolution proceeding. (Id. at p. 556.)
       The Court of Appeal agreed the husband’s claim for
damages by statute could not be part of the dissolution
proceeding, but nothing prohibited consolidation of that claim
with the dissolution proceeding. (McNeill, supra, 160 Cal.App.3d
at p. 556.) “Here husband sought to void the deed and the
agreement, asked for damages resulting from wife’s fraud, and
sought exemplary damages. Neither the existence of the marital
relationship nor the fact wife was contemporaneously seeking a
dissolution prohibited husband from his requested relief.
Husband could have tested the validity of the deed and
agreement in the dissolution or by an independent action.




                                     9
[Citation.] But damages could not have been pleaded in the
dissolution action; to be compensated for fraud, husband had to
file a separate civil action.” (Id. at p. 557.) The court then cited
precedent for the proposition that consolidation “allows issues
which could not be raised in the dissolution action nevertheless to
be heard concurrently.” (Ibid.)
       McNeill concerned the interplay of a dissolution action with
a separate action for damages, relief McNeill concluded was not
available in a dissolution action. It is not instructive here, where
Mina has not filed a claim for damages. McNeill in fact
contradicts Mina’s assertion that the court in a dissolution action
cannot adjudicate the validity of a deed, stating the husband
“could have tested the validity of the deed . . . in the
dissolution . . . .” (McNeill, supra, 160 Cal.App.3d at p. 557.)
       Mina notes that in that same sentence, the McNeill court
stated the husband also could have tested the validity of the deed
“by an independent action.” (McNeill, supra, 160 Cal.App.3d at
p. 557.) To the extent Mina suggests this language indicates it
was improper for the trial court to abate her quiet title action,
we disagree. There is no indication that the wife in McNeill
demurred to the husband’s complaint on the ground that his
challenge to the deed was duplicative of issues in the dissolution
action. “ ‘[C]ases are not authority for propositions not
considered.’ [Citation.]” (Howard Jarvis Taxpayers Assn. v.
Newsom (2018) 39 Cal.App.5th 158, 169.) We therefore will not
construe the statement that the husband could bring a challenge
to the deed in an independent action as addressing the issue
presented in the instant case.
       Mina contends Porter v. Superior Court (1977)
73 Cal.App.3d 793 (Porter) held that when determining the order




                                   10
of proceedings between a dissolution action and an action to set
aside a deed, “the better method is to abate the division of the
property until the independent claim as to the deed transference
is ruled upon”—that is, that the family law court should not
address disposition of the Duarte house until the trial court
resolves Mina’s separate action challenging the deed.
       Mina misreads Porter. In that case, the wife filed a
dissolution action in which she claimed the couple’s home was
community property. (Porter, supra, 73 Cal.App.3d at pp. 796,
805.) The husband in response contended the home originally
was his separate property, and he later deeded it to himself and
his wife as joint tenants. (Id. at p. 796.) He further claimed his
wife had obtained that joint tenancy through fraud or undue
influence. (Id. at p. 797.)
       The husband then filed his own complaint seeking to set
aside the joint tenancy deed and establish the home as his sole
separate property. (Porter, supra, 73 Cal.App.3d at p. 797.) After
overruling the wife’s demurrer on the basis of another action
pending, the trial court took the dissolution action off calendar
pending resolution of the husband’s action to set aside the deed.
(Ibid.) The wife sought a writ of mandate directing the trial court
to proceed with her dissolution action. (Id. at p. 795.)
       The Court of Appeal began by rejecting the husband’s
argument that he was entitled to a jury trial, and thus a separate
proceeding, on his action to set aside the deed. (Porter, supra,
73 Cal.App.3d at p. 801.) The appellate court further held the
trial court “erred in unconditionally removing the dissolution
proceedings from the trial calendar.” (Id. at p. 805.) The
husband, through his separate action, could not “prevent the
[trial] court from proceeding with the dissolution action insofar as




                                   11
it involves the status of the parties and the wife’s claim that the
property is community property. If she [were] successful in that
claim, it would put an end to the matter.” (Ibid.)
       The Court of Appeal noted, however, a “ ‘general rule [that]
the superior court in a divorce proceeding has no jurisdiction to
deal with the separate property of the spouses’ ” unless the
spouses consent to that jurisdiction.5 (Porter, supra,
73 Cal.App.3d at pp. 804–805.) Therefore if, as the husband
claimed, the home had been his separate property, and “that by
the conveyance into joint tenancy, the husband created separate
property interests in himself and his wife, there may be a serious
question as to whether the court could determine the validity of
the deed in the dissolution proceedings over the husband’s
objection.” (Id. at p. 805.)
       The Court of Appeal then explained the preferred order of
proceedings if the trial court in the dissolution action concluded
the home was not community property, but the separate property
of each spouse by virtue of the joint tenancy. In that event,
“discretion indicates that the court in the dissolution proceedings
abate proceedings concerning the property in question, and

      5  Porter predated what is now codified at Family Code
section 2650, which provides that “[i]n a proceeding for division of
the community estate, the court has jurisdiction, at the request of
either party, to divide the separate property interests of the
parties” if “held by the parties as joint tenants or tenants in
common.” (Italics added; see Askew, supra, 22 Cal.App.4th at
p. 963.) This statutory section “was intended to close a historical
loophole, pursuant to which separate property interests—even
those held in joint title between spouses—could only be
partitioned in a separate civil action.” (In re Marriage of Braud
(1996) 45 Cal.App.4th 797, 810.)




                                   12
reserve jurisdiction to act if the property is not disposed of in the
collateral action” to set aside the deed. (Porter, supra,
73 Cal.App.3d at p. 805.) Alternatively, the wife’s dissolution
action and the husband’s action to set aside the deed “could be
ordered consolidated.” (Ibid.)
       Porter does not support Mina’s contention that her quiet
title action should take precedence over Omar’s earlier-filed
dissolution action. Rather, Porter counseled that the trial court
first determine in the dissolution action whether the residence
was community or separate property. (See Porter, supra,
73 Cal.App.3d at p. 805.) Only if the trial court determined the
residence was held as separate property—in that case through a
joint tenancy deed granting separate property interests to each
spouse—would it be proper to allow an independent challenge to
the deed to proceed, either consolidated with the dissolution
proceeding or as a separate action. (Ibid.) In contrast, if the wife
were “successful in [her] claim” in the dissolution action that the
home was community property, “it would put an end to the
matter” and render further proceedings in the husband’s separate
action unnecessary. (See ibid.)
       Porter therefore supports the trial court’s ruling in the
instant case, which left it to the family law court in the earlier-
filed dissolution proceeding to determine in the first instance
whether the Duarte house was community or separate property.
       Mina’s other cited authority also is unavailing. In Beehler
v. Beehler (1979) 100 Cal.App.3d 376 (Beehler), the wife filed a
petition for dissolution. (Id. at p. 381.) She then filed a separate
lawsuit against the husband and several business associates
alleging misconduct in numerous property transactions. (Id. at
pp. 379–381.) The trial court sustained a demurrer to the




                                    13
complaint based on the grounds of another action pending, i.e.,
the dissolution action. (Id. at p. 381.)
      The Court of Appeal held that the demurrer properly was
sustained as to the husband on a cause of action pertaining to the
couple’s community property interests, and “[o]n that cause of
action the trial court could properly have entered an order
abating or continuing the action until the dissolution action had
been concluded or dismissed.” (Beehler, supra, 100 Cal.App.3d at
p. 385.) The appellate court otherwise reversed the sustaining of
the demurrer, reasoning that the parties and issues in the other
causes of action were not before the court in the dissolution
action, as required under section 430.10, subdivision (c).
(Beehler, at pp. 382–384.) Although joinder was permissible, the
wife had chosen not to join the defendants other than her
husband to the dissolution proceeding. (Id. at p. 384.) The Court
of Appeal noted the trial court nonetheless could order the
actions consolidated, “thereby providing for resolution of the
entire matter in one proceeding.” (Ibid.)
      Beehler, which held that the trial court properly sustained
the demurrer to the second action to the extent it overlapped with
the dissolution proceeding, supports the trial court’s sustaining of
the demurrer in the instant case. To the extent Beehler endorsed
consolidation, it was in the context of claims asserted against
parties other than the husband, or that could not be asserted
against the husband in the dissolution action. There are no
parties in the instant case apart from Omar and Mina, nor has
Mina identified any authority that her cause of action asserting
her interest in the Duarte house cannot be adjudicated in the
dissolution proceeding.




                                   14
       In re Marriage of Buford (1984) 155 Cal.App.3d 74,
disapproved on other grounds by In re Marriage of Fabian, supra,
41 Cal.3d 440, relied on Porter and former provisions of the Civil
Code to hold that although the court in a dissolution action had
jurisdiction to characterize assets as community or separate, it
lacked jurisdiction to impose a constructive trust on the wife’s
separate property in favor of the husband. (Buford, at p. 78.)
The husband’s claim for a constructive trust therefore had to be
brought in an independent action, although that action could be
consolidated with the dissolution action. (Id. at p. 79.)
       In re Marriage of Buford is distinguishable from the instant
case in that the Buford husband sought a constructive trust over
what had already been determined to be his wife’s separate
property, and therefore, per the Buford court’s reasoning, beyond
the jurisdiction of the court adjudicating the dissolution. Here, in
contrast, Mina, in both the dissolution action and her separate
action, seeks to establish the Duarte house as community
property, through quiet title, constructive trust, or otherwise. To
the extent consolidation was necessary in Buford to allow the
court adjudicating the dissolution also to adjudicate disposition of
the wife’s separate property, Mina’s lawsuit contending the
Duarte house is community property raises no such issue.
       In In re Marriage of Testa (1983) 149 Cal.App.3d 319, the
Court of Appeal held that the trial court erred in ruling that a
prior judgment vacating an interlocutory order of divorce also
automatically vacated the parties’ property settlement
agreement. (Id. at pp. 320, 322.) The appellate court stated,
“The validity of the agreement may still be tested on remand if
husband seeks to enforce it or by wife in an independent action.”




                                   15
(Id. at p. 322.) The case did not address demurrers or
overlapping lawsuits, and is not instructive in the instant case.
       Watkins v. Watkins (1983) 143 Cal.App.3d 651 held that
where an unmarried couple subject to an implied agreement
under Marvin v. Marvin (1976) 18 Cal.3d 660 later marry, the
Marvin agreement nonetheless remains enforceable. (Watkins, at
p. 652.) As a matter of background, the Court of Appeal noted
the trial court had consolidated the husband’s dissolution action
with the wife’s separate action to enforce the Marvin agreement.
(Watkins, at p. 653.) The consolidation order was not at issue in
the appeal, nor was there any discussion of overlapping causes of
action and abatement, so the appellate court reached no holdings
pertinent to the instant case.
       Mina contends that Medeiros v. Medeiros (1960)
177 Cal.App.2d 69 (Medeiros) indicates that “the issue of quiet
title must be adjudicated on its own terms, not swallowed in an
assessment of community or separate property interests” under
the Family Code. Medeiros, which did not involve a marriage
dissolution or any family law action, says no such thing.6 That
case applied the rules from Thomson v. Thomson (1936) 7 Cal.2d
671 to determine if the quiet title action at issue was equitable or
legal. (Medeiros, at p. 72.) The appellate court concluded the
action was legal in nature, and the plaintiff therefore was
entitled to a jury trial. (Id. at p. 73.) Medeiros said nothing
about the interrelation of quiet title actions and family law cases.



      6  Plaintiff Mary Medeiros and defendant John F. Medeiros
were not husband and wife. The lawsuit concerned the property
of the late Manuel Madeiros, to whom Mary Madeiros had been
married. (Madeiros, supra, 177 Cal.App.2d at p. 71.)




                                   16
       Apart from these unavailing cases, Mina points to no
statute, case law, or other authority suggesting the court in a
dissolution action cannot set aside a deed or quiet title as part of
its determination that a particular asset is community property.
In the absence of citation to authority supporting her contentions,
Mina provides no basis to reverse the trial court. (Grappo v.
McMills (2017) 11 Cal.App.5th 996, 1006 [appellant has burden
to demonstrate error].)
       Mina argues that the fraudulence of the deed must be
adjudicated in a separate trial, citing Civil Code section 1572,
which lists conduct constituting “[a]ctual fraud.” That code
section says nothing about procedure, much less separate trials,
and thus does not suggest that a court in a dissolution action
cannot determine the validity of a deed.
       Mina argues she had a right to file a separate action and
doing so was not in bad faith. We see no indication the trial
court’s ruling was based on a finding of bad faith, nor does our
holding here depend on any such finding.
       Mina argues, “If the divorce action is dismissed without a
resolution [of] the ownership or community property interest
decided, and if the demurrer is sustained without leave, the
entire quiet title action will face legal challenges as to whether
res judicata occurred upon refiling the quiet title action, or when
a second divorce action is filed.” To the extent Mina is concerned
that a dismissal of her quiet title action would pose problems
should the dissolution action not resolve all issues, we reiterate
that the trial court did not dismiss her quiet title action, but
merely put it on hold pending resolution of the dissolution action.




                                   17
                         DISPOSITION
     The interlocutory judgment is affirmed. Omar Shami is
awarded his costs on appeal.
     NOT TO BE PUBLISHED.



                                           BENDIX, J.

We concur:




             ROTHSCHILD, P. J.




             WEINGART, J.*




      * Judge of the Los Angeles County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                   18